                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Laurence Paskowitz           )              JUDGMENT IN CASE
            Karen Story,
                                      )
             Plaintiff(s),            )             3:18-cv-00096-KDB-DSC
                                      )
                 vs.                  )
                                      )
          Stephen A. Arnall           )
        Capitala Finance Corp.
         Joseph B. Alala, III,

            Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 15, 2019 Order.

                                               October 25, 2019
